NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                         :
EDWARD J. ROMAN, Sr.,                    :
                                         :      Civil Action No. 16-7256(RMB)
                    Petitioner           :
                                         :
       v.                                :                  OPINION
                                         :
WILLIE BONDS, et al.,                    :
                                         :
                    Respondents          :
                                         :

APPEARANCES:

Robert C. Pierce, Esq.,
3350 Route 138, Bldg. 1, Suite 113
Wall, New Jersey, 07719
          On behalf of Petitioner

Gretchen Anderson Pickering, Esq.
CAPE MAY COUNTY PROESCUTOR’S OFFICE
4 Moore Road-DN-110
Cape May Courthouse, NJ 08210
          On behalf of Respondents

BUMB, District Judge

      This matter comes before the Court upon the Amended Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2254 (Am. Pet., ECF

No.   13)   filed    on    behalf   of       Petitioner   Edward   J.    Roman,   Sr.

(“Petitioner”.) Petitioner alleges seven grounds for relief from

his   March    12,    2003    judgment         of   conviction     for   aggravated

manslaughter in the Superior Court of New Jersey, Law Division,

Cape May County. (Id.) Respondents filed an answer opposing habeas
relief and submitted the state court record. (Answer, ECF No. 18.)

Petitioner filed a reply brief on February 15, 2019. (Petr’s Reply,

ECF No. 21.) The amended petition will be determined on the record

pursuant to Federal Rule of Civil Procedure 78(b).

I.   PROCEDURAL BACKGROUND

     On March 12, 2003, a judgment of conviction on aggravated

manslaughter was entered against Petitioner after a jury trial in

the Superior Court of New Jersey, Law Division, Cape May County.

(Judgment of Conviction, ECF No. 18-17.) Petitioner was sentenced

to a 27-year term of imprisonment with an 85% parole qualifier.

(Sentencing Tr., ECF No. 18-16.) Petitioner filed a direct appeal

and his conviction was affirmed by the Appellate Division on

November 1, 2005. State v. Roman, (“Roman I”), 887 A.2d 715 (App.

Div. 2005). The New Jersey Supreme Court granted Petitioner’s

petition for certification, 188 N.J. 219 (2006), but then dismissed

the petition on January 18, 2007, as improvidently granted. State

v. Roman, 189 N.J. 420 (2007).

     Petitioner filed a petition for post-conviction relief, which

was denied on August 13, 2008. (PCR Pet., ECF No. 18-27; PCR Court

Order, ECF No. 18-31.) On October 19, 2010, the Appellate Division

affirmed the PCR Court in part, and reversed and remanded in part

for a limited hearing. State v. Roman (“Roman II”), 2010 WL 4103531

(App. Div. 2010). The New Jersey Supreme Court denied Petitioner’s



                                 2
petition for certification on March 16, 2011. State v. Roman, 205

N.J. 273 (2011).

     The   issue   that   was   remanded   to   the   PCR   Court   for    an

evidentiary hearing as to whether trial counsel was ineffective by

refusing to call Dr. Shane as an expert witness for financial

reasons. (Am. Pet., ECF No. 18 at 18-19.) Following the hearing,

in an order dated June 14, 2012, the PCR Court denied relief. (PCR

Court Order, ECF No. 18-42.) The Appellate Division affirmed the

PCR Court on June 23, 2015. State v. Roman (“Roman III), 2015 WL

3843266 (App. Div. 2015). The New Jersey Supreme Court denied

certification on November 6, 2015. State v. Roman, 223 N.J. 404

(N.J. Nov. 6, 2015).

     On    September   12,   2016,   Petitioner   filed     a   motion    for

resentencing pursuant to State v. Natale. (Not. of Mot., ECF No.

18-50.) A resentencing hearing was held on November 16, 2016, in

the Superior Court of New Jersey, Law Division, Cape May County.

(Resentencing Tr., ECF No. 18-53.) On November 30, 2016, an amended

Judgment of Conviction was entered, and the same sentence was

imposed. (Am. JOC, ECF No. 18-54.) Petitioner appealed, (Not. of

Appeal, ECF No. 18-56), but the Appellate Division affirmed his

sentence on May 3, 2017 (App. Div. Opinion, ECF No. 18-57.)

     Petitioner filed his original habeas petition on October 14,

2016. (Pet., ECF No. 1.) Respondents filed a motion to dismiss the

petition as untimely. (Mot. to Dismiss, ECF No. 6.) The Court

                                     3
denied Respondents’ motion to dismiss on August 17, 2018. (Order,

ECF No. 10.) Petitioner filed his amended petition on October 2,

2018. (Am. Pet., ECF No. 13.) Respondents filed an answer to the

amended petition on December 24, 2018. (Answer, ECF No. 18.)

Petitioner filed a reply on February 15, 2019. (Petr’s Reply, ECF

No. 21.)

II.   FACTUAL BACKGROUND

      The Appellate Division, on direct appeal, made the following

findings of fact.

           Defendant and his girlfriend, Melanie Holton,
           were the parents of twin seven-week-old boys.
           Holton, the grandparents, and the babies'
           godfather and defendant's best friend, Michael
           Wilkins,   all   testified    that   defendant
           appeared, before the unfortunate incident to
           be a loving, protective, and fully involved
           parent of the newborns.

           On September 23, 2001, however, defendant was
           babysitting the newborns while Holton was
           shopping with a friend. While the newborns
           were in defendant's care, Edward Jr. died.
           Defendant's initial version of the death,
           which he provided during a 9–1–1 call and
           thereafter at the hospital, was that Edward
           Jr. fell off a couch while defendant was
           assisting the other twin.

           An autopsy revealed, however, that Edward Jr.
           died    from   multiple    skull    fractures,
           hemorrhaging, front subdural bleeding and a
           swelling of the brain that was allegedly
           caused by blunt force to two different parts
           of his head. The autopsy also revealed twenty-
           seven fractures of the newborn's ribs in
           various stages of healing. An examination of
           the other twin disclosed seventeen rib
           fractures also in different stages of healing.

                                 4
Consequently, during the investigation of
Edward Jr.'s death, the Division of Youth and
Family Services temporarily removed the other
twin from the care of defendant and Holton.

On September 25th, the prosecutor's office
followed up on some statements taken at the
hospital and further interviewed defendant and
Holton. During this interview, the officers
were informed that Holton's parents had
retained an attorney to represent the couple.
The attorney requested that the police stop
interviewing defendant and Holton and inform
the couple that he advised them to stop
speaking with the police. The officers
informed defendant of the representation and
gave him the lawyer's phone number.

At trial, the officer could not recall whether
he had also informed defendant of the
attorney's advice to stop speaking with the
police. Defendant testified at trial that
after being given the attorney's phone number
he asked the officers what the attorney had
said. The officers allegedly responded that
they did not know, but if defendant did not do
anything wrong, he did not need an attorney.

In any event, one of the officers asked
defendant whether he wished to continue
speaking with them and defendant agreed by
signing a “Reed Advisory.” Defendant also
signed a Miranda Warning and Waiver of Rights
form and continued speaking with the police
until   counsel   arrived,   when   defendant
exercised his right to remain silent.

That night, one of the investigators received
a message from defendant's father on his home
answering machine. Defendant's father and the
investigator knew each other and had a social
relationship. When the investigator called
back, defendant's father asked the whereabouts
of his son and “what was going on.” The
investigator explained that “everything was
going fine with the questioning and they had
a few more questions to answer, but the lawyer

                      5
stopped it all” and that defendant “should
come back and finish his statement.” The
investigator told the father that “the autopsy
wasn't matching up with the questioning of ...
the statements that [defendant] was making.”
Defendant's father told the investigator that
his son wanted to return to clear everything
up. Defendant's father asked how his son could
come in or continue the statement. The
investigator advised defendant's father that
his son “ha[d] a right to hire a lawyer and
... a right to fire a lawyer[.]”

Later that evening, defendant came to his
parents' home seeking advice. Apparently
trusting the investigator, defendant's father
told defendant to go back the next day and
finish the statement without the attorney.
Defendant also spoke with his friend, Wilkins,
who also encouraged defendant to go back and
continue the statement.

The next day, September 26th, defendant fired
his   attorney   and    reported   to   police
headquarters   where   an   investigator   and
detective        continued         defendant's
interrogation. Defendant received Miranda
warnings and waived his right to an attorney,
expressing his desire to revoke the previously
asserted right to remain silent and continue
with his statement.

Defendant began his statement by discussing
the   details   of   the   children's   birth,
development, and care. The investigator was
impressed with defendant's knowledge of his
children and suspected, at that time, that
defendant was a very involved, interested
parent. When asked about the events of
September   23rd,   defendant   repeated   his
original explanation of the incident. But,
this   time,   the   investigator   confronted
defendant with the autopsy report and said
there were “two kids in your house who are
seven weeks old. One kid is dead and the other
kid is following the same path, got multiple
injuries.” Considering “the autopsy, it didn't

                      6
happen the way you said it. Now there's
something very wrong here and this is what we
need   to  talk   about.”   The   investigator
explained that the baby “could not get
injuries ... more than one head fracture[,]
from one fall,” by falling off a couch of that
height. At this point, “the tenseness in the
room was ratcheted up.”

Defendant   then    decided    to   tell   the
investigator something he “really never told”
anyone and divulged the following second
version of the incident: “in his haste to save
the baby,” after Edward Jr. had fallen from
the couch, “he had picked the baby up and had
run toward the bedroom where he was going to
do CPR. But, in his haste, he tripped and the
baby fell out of his arms and now he hit the
floor.” When questioned about the newborn's
old injuries, however, defendant could not
provide   any   credible    explanation.   The
investigator was not impressed with the second
version and kept pressing defendant, who then
came up with a third version of the incident.

In the third version, defendant stated that,
when he dropped the baby, “he actually slid
across the floor and he hit the wall with some
force.” The investigator again expressed his
disbelief, but did not threaten, coerce, or
scream. In fact, throughout the examination,
the investigator claimed to have treated
defendant as if he were a father with a dead
son, not a criminal suspected of murder.

At some point according to defendant, both the
investigator and detective left the room, and
a   woman   lieutenant   entered   and   began
questioning him. She told defendant that he
was lying and that his other son was going to
be placed for adoption. At that moment,
defendant claimed to be very upset and
testified at trial that he decided to tell the
investigators “whatever they want[ed] to
hear.”



                      7
The investigator disagreed with defendant's
recollection of this occurrence. He testified
that the lieutenant, who was his superior
officer, did not enter the room until after
the confession.

In any event, after the investigator had
informed defendant that his stories were not
jibing with the physical evidence, and the
tension had been significantly increased,
defendant asserted that he needed “to talk to
my parents; I want to talk to my father.” The
interrogating investigator, tried to find out
precisely    what    defendant    meant.    The
investigator asked “do you want to tell your
father first, and you're going to tell us?” In
response, defendant said “I want to talk to my
father.” The investigator then sat for maybe
thirty seconds, “mulling over where we were.”
He then got up and told defendant he was “going
to go get your father,” and he left the room.

The investigator did not attempt to contact
defendant's father. Instead, he spoke to his
superiors and wanted to check on the status of
the interview with Holton, who was also being
questioned at that time. About two or three
minutes later, the investigator reentered the
interrogation room intending to tell defendant
they were bringing in his father. When the
investigator reentered the room, defendant was
sobbing and telling a detective that he was
the murderer who killed his son.

The detective, who had remained with defendant
after   the   investigator   left  the   room,
explained at trial that when the investigator
left, he thought defendant's parents would be
brought in. He “wasn't sure what was going to
happen next.” He asked defendant, according to
his trial testimony, “what's going on? ...
what do you want to talk to your parents about
and [defendant] says don't worry ... I'll tell
you what happened after I talk to my parents.”
The detective stated that he had “known
[defendant] for a while .... you want to tell
me?” Defendant then “became very emotional and

                      8
he put his hands up like this and he said I
murdered my son.” Defendant then explained how
he “lost it” and “slammed the baby in between
[his] knees because he wouldn't stop crying.”
The detective was “shocked” and slid his chair
toward   defendant,   putting   his   arm   on
defendant's shoulder to “comfort” him.

Upon the investigator's return, defendant was
crying: “I'm a murderer; I killed my son; I'm
a murderer.”

Defendant     subsequently     repeated    the
confession to his parents and in a tape
recorded statement. However, defendant denied
ever striking the babies before, but admitted
to having been tempted to do so in the past.
He then stated that all previous versions of
the incident were not true. After the
recording was over, defendant listened to the
tape and signed an affidavit acknowledging his
taped statement and swearing that it was given
voluntarily and truthfully.

At trial, three medical experts testified that
Edward's   injuries   were   the   result   of
intentional infliction of child abuse. The
head fractures were most likely caused by a
forceful striking of the head, although one
expert believed the fractures “could also have
occurred were the head to have been squeezed
between the knees of the individual holding
him.” The experts also opined that the rib
fractures on both left and right sides of
Edward Jr.'s rib cage were consistent with
squeezing the newborn. They were not caused,
as urged by the defense, at birth, by
administering CPR, or by hugging or burping
the babies. The experts also believed that all
of the fractures did not occur on the day of
Edward Jr.'s death, but some of the child's
ribs had been broken previously.

Defendant testified on his own behalf. He
first admitted pleading guilty as an accessory
to third-degree burglary when he was twenty
years   old.   He  then   testified   to   his

                      9
          girlfriend's high risk pregnancy and delivery
          of the twins. He portrayed himself as an
          involved concerned parent, helping with doctor
          appointments and caring for the babies.

          He explained the September 23rd incident as
          follows: he was exhausted and trying to feed
          Edward Jr., but the baby refused to take the
          formula and was moving his head from side to
          side screaming. Defendant grabbed Edward Jr.
          and unintentionally hit him against his knee
          caps once and the baby became unconscious. As
          a result, formula started to come out of the
          newborn's mouth and nose, and defendant ran
          into his bedroom trying to suction formula and
          blow air into the baby's lungs.

          Defendant admitted lying about the incident to
          the 9–1–1 dispatcher, the police, hospital
          personnel, his parents, and friends. He stated
          that he told the investigators what they
          wanted to hear because he wanted his other son
          to stay with Holton and because he felt scared
          and confused. He denied shaking, squeezing, or
          abusing his children.

          The jury acquitted defendant of aggravated
          assault … and of endangering the welfare of
          both twins…. However, the jury found defendant
          guilty of aggravated manslaughter, as a lesser
          included offense to first degree murder, of
          Edward Jr.

State v. Roman, 887 A.2d 715, 718–22 (N.J. Super. Ct. App. Div.

2005).

     On October 19, 2010, the Appellate Division made the following

findings upon review of the denial of Petitioner’s petition for

post-conviction relief.

          Defendant argues in Point I that his privately
          retained trial counsel did not call Dr. John
          J. Shane, defendant's forensic pathologist,
          because defendant did not have the funds to

                                10
pay the expert's $2500 testimonial fee. Dr.
Shane determined that the baby’s death was due
to “terminal hypoxia” caused by improper
resuscitation efforts, that his fractured
skull was caused by a single traumatic injury
to the occipital bone and that both babies'
fractured ribs occurred during childbirth.

Defendant maintains that he decided to testify
believing his expert would be called as a
witness. He also claims that the $50,000 fee
he paid his trial counsel included payment of
the expert. Whether or not defendant's payment
included expert fees, trial counsel should not
fail to call a needed expert witness due to
defendant's lack of funds without first
seeking assistance from the public defender.
See In re Cannady, 126 N.J. 486, 498 (1991);
In re Kauffman, 126 N.J. 499, 501-02 (1991).

Defendant argues that his forensic pathologist
might have persuaded the jury to convict him
of the second degree crime of reckless
manslaughter, N.J.S.A.2C: 11-4b(1). The trial
court found that defendant's incriminating
statement while in custody coupled with the
other evidence adduced by the State was so
strong that the Dr. Shane's testimony would
not have reasonably changed the jury verdict.

We are not so convinced. Dr. Shane's testimony
went to the very heart of the causation of the
child's death. The jury had concerns about the
strength of the State's case in that; they did
not convict defendant of causing the rib
injuries to either child. Evidence was
presented that defendant had been a caring,
involved parent. If trial counsel, knowing the
weaknesses in Dr. Shane's evidence, chose not
to call him for strategic reasons, such a
decision would not be evidence of ineffective
assistance of counsel. See State v. Castagna,
187 N.J. 293, 315 (2006). If the decision was
indeed made exclusively on economic grounds
without concern for trial strategy, however,
defendant might well be entitled to a new
trial if the court finds that the lack of the

                     11
expert testimony resulted in a "miscarriage
of' justice." See generally State v. Perez,
177 N.J. 540, 555 (2003). Accordingly, we are
constrained to remand the matter for an
evidentiary hearing limited to a determination
of whether defense counsel was ineffective in
failing to call Dr. Shane to testify at trial.

Defendant also argues that his trial counsel
was ineffective in not cross-examining the
State's medical examiner about his mistake in
another murder case which resulted in the
termination of his employment. Trial counsel
did tell the jury about this mistake in
summation. The medical examiner's prior error
was thus revealed to the jury; whether that
occurred in cross-examination or summation is
a matter of trial strategy.

Dr. Danielle Boal, the State's pediatric
radiologist, issued a report indicating she
would testify regarding the rib fractures and
that she had not seen the victim's CT scan.
She did not mention skull fractures. Without
notice to the defense or submission of a
supplemental report, Dr. Boal reviewed the CT
scan one month prior to trial and testified
that the child had suffered a non-accidental,
severe brain injury. Defense counsel objected
to this testimony, which was not included in
her initial report. The trial court sustained
the objection. Defendant argues here that
trial counsel should have moved for a
mistrial, requested that the testimony be
stricken or requested a limiting instruction.
Although trial counsel's failure to request
this additional relief does not constitute
ineffective assistance of counsel, the State's
use of this testimony highlights the potential
importance of Dr. Shane's forensic testimony.

Defendant also alleges in his first argument
point that trial counsel was ineffective in
other respects that lack sufficient merit to
warrant discussion in a written opinion. R.
2:11-3e(2).


                     12
                     II.

In Point II defendant argues that the state
failed   to   provide    him   with   material
exculpatory evidence pursuant to Brady v.
Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194,
1196, 10 L. Ed. 2d 215, 218 (1963). "In order
to establish a Brady violation, the defendant
must show that: (1) the prosecution suppressed
evidence; (2) the evidence is favorable to the
defense; and (3) the evidence is material.”
State v. Martini, 160 N.J. 248, 268 (1999).
"The evidence is material only if there is a
reasonable probability that, had the evidence
been disclosed to the defense, the result of
the proceeding would have been different."
United States v. Bagley, 473 U.S. 667, 682, S.
Ct. 3375, 3383, 87 L. Ed. 2d 481, 494 (1985).

Defendant argues that the failure to provide
a supplemental report from Dr. Boal and
opinions   from  the   other   State   doctors
concerning the CT scan violated his Brady
rights. This expert forensic evidence was not
exculpatory in nature and does not implicate
defendant's rights under Brady. Defendant
further asserts that the State's failure to
provide information regarding the medical
examiner's botched autopsy resulted in a Brady
violation. The prior autopsy, however, was
known to defense counsel who used the
information in his summation. Moreover, this
autopsy was not directly related to the case
against defendant nor could it fairly be
considered exculpatory in nature. In addition,
defendant did not raise this issue on direct
appeal and thus it is not properly before the
court pursuant to Rule 3:22-4(a)(I).

                    III.

Defendant argues in Point III that he was
deprived of effective assistance of appellate
counsel. … Defendant argues appellate counsel
was ineffective in not raising the Daniels
issue. The Daniels case was decided after the
direct appeal was filed and was addressed by

                     13
us in our decision. Roman, supra, 382 N.J.
Super. at 58-59. This argument is therefore
precluded by Rule 3:22-5 as we adjudicated
this ground for relief on direct appeal.

Defendant argues that appellate counsel was
also ineffective in not raising the issue of
the prosecutor's misconduct in failing to
provide pre-trial discovery regarding Dr.
Boal's   supplemental   testimony.   Appellate
counsel did raise prosecutorial misconduct on
appeal, but did not include the issue of the
pre-trial discovery violation. We do not find
that this omission merits the Strickland/Fritz
standard discussed above. This claim would not
have changed our finding that the cumulative
prosecutorial misconduct did not deprive
defendant of a fair trial. Roman, supra, 382
N.J. Super. at 61 (citing State v. Josephs,
174 N.J. 44, 124 (2002)).

                     IV.

Defendant argues in Point IV that he was
deprived of his Sixth Amendment right to
compulsory process. State v. Correa, 308 N.J.
Super. 480 (App. Div. 1998) (reversing a
conviction based on a violation of defendant's
Sixth Amendment right to compulsory process
because the terms of the plea agreement
provided that the State would not seek an
extended prison term for co-defendant if that
co-defendant    refused    to   testify    for
defendant.). He claims that the mother of his
children did not testify because she was
threatened by the Division of Youth and Family
Services (DYFS). Following the victim's death,
the surviving twin was removed from the
mother's custody by DYFS. Defendant claims
that she did not testify because she was told
she would not receive her child back if she
testified on behalf of defendant. The mother
was not a witness to the incident. Other
witnesses testified to the good care defendant
gave his children prior to the incident. Her
proffered testimony that she never observed
defendant abuse either baby would have been

                     14
          cumulative. Defendant also presented no
          competent evidence that the mother was
          threatened by DYFS.

                               V.

          In Point V, defendant maintains that the
          aggregate errors denied him a fair trial. This
          claim warrants little discussion. As we have
          already concluded, many of the issues upon
          which defendant claims error were not errors
          at all and, to the extent there were any
          errors, they did not deny him a fair trial.

          We do agree in part with defendant's argument
          in Point VI requesting an evidentiary hearing.
          As set forth above, an evidentiary hearing is
          necessary to determine the reasons for trial
          counsel's decision not to call the defense
          forensic pathologist. Accordingly, we remand
          for an evidentiary hearing solely on the
          question of whether trial counsel improperly
          decided not to call Dr. Shane as a witness for
          economic reasons.

Roman II, 2010 WL 4103531 (App. Div. 2010).

     The PCR Court held an evidentiary hearing upon remand on

August 3, 2011, November 2, 2011, February 2, 2012, and March 20,

2012. (PCR Evid. Hrg. Tr., ECF Nos. 38-41.) After the hearing, the

PCR Court denied relief. (PCR Court Order on Remand, ECF No. 42.)

Petitioner appealed. On June 23, 2015, the Appellate Division made

the following findings, in relevant part:

          On remand, the PCR judge held a two-day
          testimonial hearing at which the State
          presented testimony from defendant’s former
          trial attorney, and the defense presented
          testimony from Dr. Shane, defendant, his
          mother, and two family friends. The testimony
          is discussed in length in the PCR judge’s
          comprehensive opinion issued on March 20,

                               15
2012, and need not be repeated here. For our
purposes, it is sufficient to summarize the
PCR judge’s findings, which are supported by
sufficient credible evidence.

The PCR judge believed the trial attorney’s
explanation for his decision not to call Dr.
Shane as a witness. The attorney explained
that, in addition to representing defendant in
the criminal case, he represented him in a
civil Title 9 action filed by the Division of
Youth and Family services. Dr. Shane testified
at the Title 9 trial, and the Family Part judge
did not find his testimony persuasive. The
Family Part judge’s written opinion, which
stated myriad reasons why that judge did not
find Dr. Shane to be a credible witness, was
introduced in evidence at the PCR hearing. The
trial attorney testified that defendant’s
ability to pay Dr. Shane as a witness in the
criminal trial was not an issue in his
decision. Rather, he did not call Dr. Shane as
a witness in the criminal trial because he did
not think the jury would believe his
testimony.

After hearing Dr. Shane testify at the PCR
trial, the PCR judge found that Dr. Shane had
been forced on cross-examination to concede
important points helpful to the State. The
judge further credited the trial attorney’s
testimony that, shortly before the trial, he
became aware of possible inaccuracies in Dr.
Shane’s curriculum vitae. The judge likewise
found believable the attorney’s explanation
that calling Dr. Shane as a witness would have
involved Dr. Shane repeating for the jury the
most graphic medical testimony about the
baby’s   injuries,   and    the   State   then
reinforcing that testimony through rebuttal
witnesses. The attorney’s view at the time was
that the best defense was that whatever
happened to the baby occurred by accident;
additional gruesome medical testimony would
not have furthered the defense.



                      16
The judge also believed the attorney’s
testimony that he discussed these strategic
points with defendant, who agreed with the
strategy. The judge noted that, in many
respects, the trial attorney’s strategy was
successful,   because the   jury  acquitted
defendant of most of the charges, including
first-degree murder.

The judge also believed the attorney’s
testimony that economic considerations played
no part in the decision not to call Dr. Shane
as a witness. The judge credited Dr. Shane’s
testimony that he would not have demanded his
fee   in   advance;    that   testimony   was
corroborated by documentary evidence showing
that the doctor’s practice was to submit his
bills after he performed the work. The judge
was not persuaded by the testimony of
defendant and his lay witnesses.

After finding that defense counsel did not
render ineffective assistance by making a
strategic decision not to call Dr. Shane as a
trial witness, the judge added that he did not
find it likely that, even if Dr. Shane had
testified, it would have changed the outcome
of the trial.

. . .

Except   as   addressed below,  defendant’s
arguments are without sufficient merit to
warrant discussion in a written opinion. R.
2:11-3(e)(2).

Pursuant to the terms of our limited remand,
the   PCR   judge’s   factual   findings   and
credibility determinations are critically
important. The judge’s mandate was “solely” to
determine whether defendant’s trial attorney
refrained from calling Dr. Shane as a trial
expert for economic reasons or for strategic
reasons. Roman II, supra, slip. Op. at 14.
Based on the testimony that he found credible,
including the testimony of defendant’s former
trial attorney, the PCR judge found that

                     17
          economics were not a factor in the attorney’s
          decision, and the reason the attorney decided
          not to call Dr. Shane as a witness for reasons
          of trial strategy.

          Our review of the PCR judge’s findings is
          limited to whether they are supported by
          sufficient credible evidence. State v. Nash,
          212 N.J. 518, 540 (2013). We owe special
          deference   to    the   judge’s   credibility
          determinations, because he saw and heard the
          witnesses testify. Ibid.; State v. Locurto,
          157 N.J. 463, 474 (1999). Based on our review
          of the transcripts, we find no basis to
          disturb the judge’s factual findings, which
          definitively answer the questions we posed in
          remanding this case.

Roman III, 2015 WL 3843266 (App. Div. June 23, 2015).

III. THE AMENDED PETITION

     Petitioner raises the following seven grounds for relief in

his amended habeas petition:

          GROUND ONE:    Edward Roman’s request while
          being questioned by police was a re-assertion
          of his right to remain silent, and thus the
          police were required to reissue Miranda
          warnings before continuing what amount[ed] to
          custodial interrogation.

          GROUND TWO: Whether viewed individually or in
          combination, the Prosecutor’s comments and
          conduct amount to misconduct which violated
          Mr. Roman’s right to a fair trial.

          GROUND THREE: The police violated Mr. Roman’s
          Fifth Amendment rights at the hospital.

          GROUND FOUR:    Mr. Roman’s prison term (27
          years) is of excessive duration.

          GROUND FIVE: Mr. Roman received ineffective
          assistance of trial counsel.


                               18
           GROUND SIX: At trial, the Prosecutor violated
           Edward Roman Sr.’s rights under Brady v.
           Maryland.

           GROUND SEVEN:   Edward Roman Sr. was denied
           effective assistance of appellate counsel.

(Am. Pet., ECF No. 13.)

IV.   DISCUSSION

      A.   Habeas Standard of Review

      28 U.S.C. § 2254(d) provides:

           An application for a writ of habeas corpus on
           behalf of a person in custody pursuant to the
           judgment of a State court shall not be granted
           with respect to any claim that was adjudicated
           on the merits in State court proceedings
           unless the adjudication of the claim--

           (1) resulted in a decision that was contrary
           to, or involved an unreasonable application
           of, clearly established Federal law, as
           determined by the Supreme Court of the United
           States; or

           (2) resulted in a decision that was based on
           an unreasonable determination of the facts
           in light of the evidence presented in the
           State court proceeding.

      “Contrary to clearly established Federal law” means the state

court applied a rule that contradicted the governing law set forth

in U.S. Supreme Court precedent or that the state court confronted

a set of facts that were materially indistinguishable from U.S.

Supreme Court precedent and arrived at a different result than the

Supreme Court. Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013)

(citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). The


                                19
phrase “clearly established Federal law” “refers to the holdings,

as opposed to the dicta” of the U.S. Supreme Court’s decisions.

Williams, 529 U.S. at 412. Further, “‘clearly established Federal

law’ . . . is the governing legal principle or principles set forth

by the Supreme Court at the time the state court renders its

decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). If there

is no Supreme Court precedent on the issue presented, the state

court’s decision cannot be to the contrary. Woods v. Donald, 135

S. Ct. 1372, 1377 (2015).

          A state court decision is “contrary to”
          clearly established federal law if it “applies
          a rule that contradicts the governing law set
          forth” in Supreme Court precedent, Williams,
          529 U.S. at 405, 120 S.Ct. 1495, or if it
          “confronts a set of facts that are materially
          indistinguishable from a decision of [the
          Supreme] Court and nevertheless arrives at a
          result different” from that reached by the
          Supreme Court, id at 406, 120 S.Ct. 1495.

Eley, 712 F.3d at 846.

     An “unreasonable application” of clearly established federal

law is an “objectively unreasonable” application of law, not merely

an erroneous application. Eley, 712 F.3d at 846 (quoting Renico v.

Lett, 130 S. Ct. 1855, 1862 (2010)). “‘[W]here the ‘precise

contours’ of [a] right remain ‘unclear,’ state courts enjoy ‘broad

discretion’ in their adjudication of a prisoner’s claims.’” Woods,

135 S. Ct. 1372, 1377 (quoting White v. Woodall, 572 U.S. 415, 424

(2014) (quoting Lockyer v. Andrade, 538 U.S. 63, 76 (2003) (in


                                20
turn quoting Harmelin v. Michigan, 501 U.S. 957, 998 (1991)

(KENNEDY J., concurring in part and in judgment).

               A state court decision is based on “an
               unreasonable determination of the facts” only
               if the state court's factual findings are “
               ‘objectively unreasonable in light of the
               evidence   presented    in   the   state-court
               proceeding.’ ” Miller–El [v. Cockrell], 537
               U.S. [322,] 340, 123 S.Ct. 1029 [2003]
               (citing, inter alia, 28 U.S.C. § 2254(d)(2)).
               Moreover, the factual determinations of state
               trial and appellate courts are presumed to be
               correct. Duncan v. Morton, 256 F.3d 189, 196
               (3d Cir.2001). The petitioner bears the burden
               of “rebutting the presumption by ‘clear and
               convincing evidence.’” Rice v. Collins, 546
               U.S. 333, 339, 126 S.Ct. 969, 163 L.Ed.2d 824
               (2006) (quoting 28 U.S.C. § 2254(e)(1)).

Eley, 712 F.3d at 846. (footnote omitted).

     In applying the deference required under § 2254(d), habeas

courts must look to the last state court adjudication on the merits

of the petitioner’s claim. See e.g. Greene v. Fisher, 565 U.S. 34,

40 (2011). If the highest state court decision did not provide

reasons for the decision, “the federal court should ‘look through’

the unexplained decision to the last related state-court decision

that does provide a relevant rationale.” Wilson v. Sellers, 138 S.

Ct. 1188, 1192 (2018).

     B.        Analysis

               1.   Ground One: Miranda Violation

     In support of Ground One, Petitioner alleges the following

facts.    On     September   23,   2001,   while   in   Petitioner’s   care,


                                      21
Petitioner’s son sustained injuries that required hospitalization.

(Am. Pet., ECF No. 13 at 1-2.) When the child died, the Lower

Township Police Department investigated for abuse. (Id. at 2.)

Petitioner’s attorney asserted Petitioner’s right to remain silent

on    September      25,   2001.        (Id.)   The      following      day,     through

Petitioner’s      parents,        the    police        asked    Petitioner      for     an

interview. (Id.) Petitioner appeared at the police headquarters.

(Id.) At one point, he asked to speak to his parents “and otherwise

conveyed to the police that he was attempting to reassert his right

to remain silent.” (Id.) The police obtained statements from

Petitioner that were used to incriminate him at trial. (Id.)

      In opposition to relief on Ground One, Respondents contend

Petitioner     has    overly      simplified       the       events   that     occurred.

(Answer, ECF No. 18 at 53.) Respondents argue that Petitioner did

not reassert his right to remain silent when he asked to speak to

his   father   during      the    September       26    interview.      (Id.    at    55.)

Petitioner     had    fired      his    attorney       and   returned    to    give    his

statement. (Id.) He was given written and oral Miranda warnings

and a waiver of rights form before continuing. (Id. at 56.)

      During the interview, investigators told Petitioner his story

did not match the physical evidence, so Petitioner gave a different

story. (Id.) When his second story was questioned, he asked to

speak to his parents. (Id.) Petitioner did not ask to terminate

the interview or to speak to a lawyer. (Id.) When one of the

                                           22
investigators   left   the   room,   ostensibly   to   get   Petitioner’s

parents, the remaining investigator asked why he wanted to speak

with his parents. (Answer, ECF No. 18 at 56.) Petitioner then

confessed to murdering his son. (Id.)

     Respondents conclude that the Appellate Division was correct

in determining that Petitioner never indicated that he wanted to

stop talking to investigators, only that he wanted a break to speak

to his parents. (Id. at 57.) The police were free to inquire as to

the reason for the request and were not required to accept the

request as an assertion of the right to silence. (Id.)

     In reply, Petitioner states that his Miranda claim is based

on questioning by investigators on September 26, 2001. (Petr’s

Reply, ECF No. 21 at 45.) He argues that once he expressed his

desire not to speak with police, no matter the reason, the police

must cease questioning. (Id.) Petitioner contends he had the right

to rely on the assumption that when one investigator left to get

his parents, he would not be questioned in the meantime. (Id. at

46.) Thus, by asking why he wanted to speak with his parents,

police violated his right to remain silent. (Id.)

     Miranda v. Arizona, 384 U.S. 436 (1966) is the clearly

established Federal law that governs habeas review of this claim.

In Miranda, the Supreme Court held that “the prosecution may not

use statements, whether exculpatory or inculpatory, stemming from

custodial interrogation of the defendant unless it demonstrates

                                     23
the use of procedural safeguards effective to secure the privilege

against self-incrimination.” 384 U.S. at 444. Once a person has

been informed of his right to remain silent, any statement he does

make may be used as evidence against him; a person has a right to

the presence of an attorney, retained or appointed; and a person

may waive these rights if he does so voluntarily, knowingly and

intelligently.     Id.    If      the    person    subject     to    custodial

interrogation “indicates in any manner and at any stage of the

process that he wishes to consult with an attorney before speaking

there can be no questioning.” Id. at 444-45.

     In    1981,   the   Supreme    Court    in   Edwards    held    that   “law

enforcement officers must immediately cease questioning a suspect

who has clearly asserted his right to have counsel present during

custodial interrogation.” Davis v. United States, 512 U.S. 452,

454 (1994) (citing Edwards v. Arizona, 451 U.S. 477 (1981)). In

1994, in Davis, the Court addressed “how law enforcement officers

should respond when a suspect makes a reference to counsel that is

insufficiently clear to invoke the Edwards prohibition on further

questioning.” Id. The Court stated, “[n]othing in Edwards requires

the provision of counsel to a suspect who consents to answer

questions without the assistance of a lawyer.” Id. at 460. Further,

“if the suspect is ‘indecisive in his request for counsel,’ the

officers    need   not   always    cease     questioning.’”    Id.    (quoting

Miranda, 384 U.S. at 474). Thus, the Court held, “after a knowing

                                        24
and   voluntary   waiver   of   the   Miranda   rights,   law   enforcement

officers may continue questioning until and unless the suspect

clearly requests an attorney.” Id. at 461.

      In the event that a suspect makes an ambiguous or equivocal

statement, clarifying questions by law enforcement might be good

practice, but the Court declined “to adopt a rule requiring

officers to ask clarifying questions.” Id. “[I]f the suspect’s

statement is not an unambiguous or unequivocal request for counsel,

the officers have no obligation to stop questioning him.” Id. at

461-62.1

      The Appellate Division’s opinion on direct review is the

highest state court determination on the merits of Petitioner’s

Miranda claim. Although the state court relied on state law, it

concluded that “[d]uring interrogation, the police are permitted

to attempt to determine whether a request to take a break from the

interrogation is in fact an assertion of a defendant’s right to

remain silent.” Roman I, 887 A.2d at 728. Renewed Miranda warnings

were not necessary after the detective clarified that Petitioner’s

request to speak to his parents was not a re-assertion of his right

to remain silent. Roman I, 887 A.2d at 728


1 In 2010, the Supreme Court held that the standard announced in
Davis concerning ambiguous requests for counsel after a waiver of
Miranda rights also applied to ambiguous invocations of the right
to remain silent. Berghuis v. Thompkins, 560 U.S. 370, 382 (2010).
This case, however, was decided after the Appellate Division denied
Petitioner’s Miranda claim in 2005.
                                      25
     The Appellate Division’s opinion was neither contrary to nor

an unreasonable application of clearly established Federal law

because Davis requires an unambiguous assertion of a Miranda right

before law enforcement is required to cease questioning a suspect.

On September 26, Petitioner waived his Miranda rights and was

voluntarily interviewed by police. Petitioner’s request to speak

to his parents was not an unambiguous assertion of a Miranda right.

     Consistent    with   Davis,   the   Appellate   Division   held   that

police are permitted to attempt to determine whether an ambiguous

request was in fact an assertion of a defendant’s Miranda rights.

Petitioner responded to the question of why he wanted to speak to

his parents with his confession. The confession was not obtained

in violation of due process. Therefore, Ground One of the amended

petition is denied.

          2.      Ground Two: Prosecutorial Misconduct

     In support of Ground Two, Petitioner alleges that his trial

was marred by objectionable commentary by the prosecutor in the

presence of the jury. (Am. Pet., ECF No. 13 at 4-5.) Petitioner

was tried for abusing his twin sons and killing one of them. In

the prosecutor’s opening statement, she repeatedly referred to

Petitioner’s conduct as unthinkable and unspeakable and said “you

don’t want to talk about things that are seen on kids. I mean we’re

all adults, it’s our job to protect them.” (Am. Pet., ECF No. 13

at 4.)

                                    26
       On cross-examination, the prosecutor referred to Petitioner

as “nothing more than a despicable liar.” (Id. at 5.) During

closing argument, the prosecutor used a football analogy to explain

why    certain     rib    injuries   to    the   twins   could   not   have    been

accidents. (Id.) Further, due to a discovery violation, the trial

court forbade the prosecutor from arguing about evidence of the

victim’s multiple skull fractures because the prosecutor elicited

such testimony from a witness without providing the defense advance

notice. (Id.) The prosecutor discussed this evidence in her closing

argument. (Id.)

       In response to Ground Two, Respondents note that four of the

objectionable comments made by the prosecutor were raised on direct

appeal and addressed by the Appellate Division. (Answer, ECF No.

18 at 58.) The Appellate Division found that while the comments

were improper, they were harmless beyond a reasonable doubt. (Id.

at 64.)

       As   to    Petitioner’s    due     process   challenge    to    Dr.   Boal’s

testimony about multiple skull fractures, Respondents note the due

process claim was raised for the first time in a post-conviction

relief petition, but the claim had been waived because it should

have   been      raised   on   direct     review.   (Id.)   Respondents      assert

Petitioner procedurally defaulted the claim by not raising it on

direct review and he has not shown cause and prejudice or a



                                          27
fundamental miscarriage of justice to excuse the default. (Answer,

ECF No. 18 at 66.)

        In Petitioner’s reply, he disagrees that the prosecutor’s

misconduct was harmless error. (Petr’s Reply, ECF No. 21 at 49-

50.) Petitioner further argues that appellate counsel’s failure to

raise the issue of prosecutorial misconduct was the cause for

procedural default of the claim. (Petr’s Reply, ECF No. 21 at 53-

54.) Petitioner contends the prejudice to him is that testimony of

a single skull fracture supports a theory of negligent or reckless

parenting and multiple skull fractures support the theory of

intentional homicide, which the prosecutor knew when she elicited

the improper testimony. (Id. at 54.)

        The    Court   will   address    Petitioner’s       claim   regarding   the

prosecutor’s reference to Dr. Boal’s testimony in Ground Six below,

in the context of whether appellate counsel’s failure to raise the

issue     on     direct    appeal    was      cause   and    prejudice   excusing

Petitioner’s procedural default of the prosecutorial misconduct

claim on direct review. The Court notes, however, that Petitioner,

in his PCR proceeding, asserted appellate counsel was ineffective

for   not      raising    this   issue   of     prosecutorial   misconduct.     The

Appellate Division held, “[w]e do not find that this omission meets

the Strickland/Fritz standard discussed above. This claim would

not have changed our finding that the cumulative prosecutorial

misconduct did not deprive defendant of a fair trial.” Roman II,

                                           28
2010 WL 4103531, at *5. The Court restricts discussion of Ground

Two   to   the    prosecutorial   misconduct     claims   addressed    by   the

Appellate Division on direct review.

      The “clearly established Federal Law” for a denial of due

process claim based on prosecutorial misconduct is the Supreme

Court’s decision in Darden v. Wainwright, 477 U.S. 168 (1986).

Parker v. Matthews, 567 U.S. 37, 45 (1986). A prosecutor’s improper

comments violate the Constitution “only if they ‘so infected the

trial with unfairness as to make the resulting conviction a denial

of due process.’” Id. (quoting Darden, 477 U.S. at 181) (quoting

Donnelly     v.     DeChristoforo,    416   U.S.     627,     643     (1974)).

“Particularly because the Darden standard is a very general one,”

courts     have     “‘more   leeway    …    in     reaching    case-by-case

determinations[.]” Id. at 48 (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)).

      The Appellate Division’s decision on direct appeal is the

highest state court decision on the merits of this claim. The

Appellate Division found that

            prosecutorial excesses occurred in the opening
            statement and that misconduct transpired when
            the prosecutor argued that adults need to
            protect children, analogized the newborns’
            broken ribs to a football player’s, and cross-
            examined by implying that defendant’s presence
            during the presentation of the State’s case
            was improper. Yet, such flaws alone do not
            justify a reversal of the conviction. … When
            all of the offending conduct is considered
            against the strength of the State’s evidence

                                      29
           we cannot conclude that the prosecutor’s
           tactics deprived defendant of a verdict that
           fairly reflected the evidence. … The evidence
           against defendant was strong and could easily
           have justified the murder conviction sought by
           the prosecutor, yet defendant was acquitted of
           murdering Edward Jr. and convicted of lesser-
           included aggravated manslaughter. Defendant
           was also acquitted of the endangering and
           aggravated assault charges that related to his
           conduct toward both twins preceding Edward
           Jr.’s death. It seems evident that, because
           the charges of conduct preceding the infant’s
           death were based upon the forty-four fractured
           ribs of the newborns, the jury apparently was
           not swayed by the prosecutor’s misleading
           football-player analogy.

State v. Roman, 887 A.2d at 725.

     Key here is the Appellate Division’s finding that “[w]hen all

of the offending conduct is considered against the strength of the

State’s evidence we cannot conclude that the prosecutor’s tactics

deprived   defendant   of   a   verdict   that   fairly   reflected   the

evidence.” Evidence at trial showed Petitioner lied about the cause

of E.R.’s injury upon immediately seeking medical treatment and he

lied repeatedly thereafter. Petitioner first said E.R. fell off

the couch and hit his head. This story was unconvincing because

seven-week-olds cannot roll on their own and a short fall from a

couch would not create enough force to cause E.R.’s significant

head injuries. Then, Petitioner said that after the baby fell off

the couch, he picked him up but tripped and dropped the baby. He

later added that when dropped, the baby slid across the floor and

hit his head against the wall with some force.

                                   30
       Ultimately,      Petitioner       confessed     to    killing      his    son   by

slamming his head between his knees because he would not stop

crying. At trial, Petitioner testified that the baby accidently

fell   against    his     knees.    On     top   of    these      changing      stories,

Petitioner was also shown on cross-examination to have lied about

his lack of complicity in a past conviction for burglary.

       The prosecutor’s indiscretions seem small in comparison with

evidence     properly     used     to    convict      Petitioner     of    aggravated

manslaughter of E.R. The Appellate Division’s determination that

defendant was not deprived of a verdict that fairly reflected the

evidence     at   trial    was     not    contrary      to   or    an     unreasonable

application of Darden’s rule that the Constitution prohibits only

prosecutorial      misconduct       that    “so       infected     the    trial     with

unfairness as to make the resulting conviction a denial of due

process.” Therefore, Ground Two of the amended petition is denied.

             3.    Grounds Three and Four

       In his reply brief, Petitioner withdraws Grounds Three and

Four of the amended petition because his claims were based on state

rights not federal constitutional rights. (Petr’s Reply, ECF No.

21 at 56.)

             4.    Ground Five:            Ineffective       Assistance      of    Trial
                   Counsel

       There are two elements to a Sixth Amendment ineffective

assistance of counsel claim, deficient performance by counsel and


                                           31
prejudice. Premo v. Moore, 562 U.S. 115, 121 (2011) (citing Knowles

v. Mirzayance, 556 U.S. 111, 122 (2009)). “[T]here is no reason

for a court deciding an ineffective assistance claim to approach

the inquiry in the same order or even to address both components

of the inquiry if the defendant makes an insufficient showing on

one.” Strickland v. Washington, 466 U.S. 668, 697 (1984). “If it

is easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice, which we expect will often be so,

that course should be followed.” Premo, 562 U.S. at 121.

     For the deficient performance prong, “a person challenging a

conviction must show that counsel's representation fell below an

objective standard of reasonableness.” Id. (internal quotations

omitted) (quoting Harrington v. Richter, 562 U.S. 86, 104 (2011)).

A petitioner must overcome a “‘strong presumption’ that counsel's

representation   was   within   the   ‘wide   range’   of   reasonable

professional assistance.” Id. (quoting Richter, 562 U.S. at 104)

(quoting Strickland v. Washington, 466 U.S. 668, 689 (1984)).

     The burden a petitioner must meet is “‘that counsel made

errors so serious that counsel was not functioning as the counsel

guaranteed the defendant by the Sixth Amendment.’” Premo, 562 U.S.

at 122 (quoting Richter, 562 U.S. at 104) (quoting Strickland, 466

U.S. at 687)). “Reliance on ‘the harsh light of hindsight’ … is

precisely what Strickland and AEDPA seek to prevent.” Richter, 562

U.S. at 107 (quoting Bell v. Cone, 535 U.S. 685, 702 (2002)).

                                 32
Habeas review of counsel’s performance is doubly deferential, and

the question is not whether counsel’s actions were reasonable but

whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard. Id. at 105 (citations omitted).

     Petitioner alleges the following instances of ineffective

assistance of trial counsel.

               a.   Failing to call Dr. Shane to testify about
                    cause of death

     Defense counsel hired a forensic pathologist, Dr. Shane, who

was prepared to testify that (1) E.R. sustained just one skull

fracture; (2) E.R. did not sustain brain injury; (3) and to an

alternate cause of death. (Am. Pet., ECF No. 13 at 15.) Defense

counsel did not call Dr. Shane to testify, and Petitioner alleges

this decision was based on his counsel’s financial motive of

maximizing his own fees. (Id. at 16.)

     The Appellate Division remanded this issue to the PCR Court

to hold an evidentiary hearing on whether Petitioner’s counsel

refused to call Dr. Shane to testify because Petitioner did not

pay the $2,500.00 testimonial fee. (Answer, ECF No. 18 at 88.) The

Appellate Division found that Dr. Shane’s testimony might have

affected the jury verdict because he would have testified to an

alternate cause of death. (Id.)

     In reply, Petitioner contends that no competent attorney

would defend this case without the intention of calling an expert


                                  33
witness to explain E.R.’s skull fracture. (Petr’s Reply, ECF No.

21 at 59.) Petitioner’s trial counsel had intended to call Dr.

Shane to testify that there was only one skull fracture, and the

cause of death was negligent intubation. (Id.)

     Petitioner suggests the Appellate Division’s decision should

not be accorded AEDPA deference because it “does not withstand

fair-minded scrutiny.” (Id.) Petitioner asserts the fact that

counsel did not hire a different expert after Dr. Shane’s testimony

was rejected in the separate Division of Youth and Family Services

matter indicates that the motive in not calling an expert was

financial. (Id. at 60.) Petitioner also questions why, if his

counsel believed Dr. Shane lacked credibility, that he argued in

summation that there was only one blow to the victim’s head and

the cause of death was negligent intubation, the theory Dr. Shane’s

testimony would have supported. (Id.)

     Petitioner also suggests the Appellate Division should have

accepted   the   testimony   of   Petitioner’s   PCR   witnesses,   that

Petitioner and his family had already paid trial counsel to procure

Dr. Shane’s trial testimony, and counsel told them he would not

pay for Dr. Shane’s trial testimony. (Petr’s Reply, ECF No. 21 at

61-62.) Petitioner contends the Appellate Division misconstrued

the testimony as a dispute over when Dr. Shane would be paid as

opposed to who would pay Dr. Shane. (Id. at 62.) Petitioner

contends he was prejudiced by his attorney’s decision not to call

                                   34
Dr. Shane because he had no chance for an outright acquittal

without testimony that there was only one blow to E.R.’s head and

the cause of death was negligent intubation. (Id.)

      Habeas review is of the Appellate Division’s 2015 decision on

appeal of the PCR court’s denial of relief after remand. The

Appellate Division affirmed the PCR Court, summarizing the PCR

Court’s comprehensive findings and holding that the findings were

supported by credible evidence. Roman III, 2015 WL 3843266, at *3.

      Petitioner’s trial counsel testified that he decided not to

call Dr. Shane after he testified on Petitioner’s behalf in a Title

9 action filed by the Division of Youth and Family Services. Id.

The Family part judge “stated myriad reasons” why the judge did

not find Dr. Shane to be a credible witness. Id. Petitioner’s trial

counsel testified that defendant’s ability to pay Dr. Shane was

not the reason he did not call him to testify in the criminal

trial, but rather that he did not think the jury would believe his

testimony. Roman III, 2015 WL 3843266, at *3.

      In addition, shortly before trial, Petitioner’s trial counsel

learned of possible inaccuracies in Dr. Shane’s curriculum vitae,

which might undermine his credibility. Roman III, 2015 WL 3843266,

at   *3.   Petitioner’s   trial   counsel   thought   Petitioner’s   best

defense was that the baby’s death was an accident, and calling Dr.

Shane to give graphic medical testimony about the baby’s injuries

could be harmful to the defense. Id.

                                    35
     The PCR Court permitted Dr. Shane to testify and found that

he had been forced on cross-examination to concede important points

helpful to the State.     Roman III, 2015 WL 3843266, at *3. Review

of the PCR Court findings show that cross-examination called into

question    the   credibility   of   Dr.   Shane’s   testimony   that   E.R.

suffered only one skull fracture. (PCR Evid. Hrg. Tr., ECF No. 18-

38 at 101-104; ECF No. 18-39 at 39-44.) Dr. Shane also testified

that it was his practice to bill for his services after he

performed the work, which further called into question a financial

reason for not obtaining his testimony. Roman III, 2015 WL 3843266,

at *4.

     The PCR judge also believed trial counsel’s testimony that he

discussed the defense strategy with Petitioner. Id. The Appellate

Division noted the strategy was partially successful because the

jury acquitted Petitioner of most of the charges, including first

degree murder. Id. The Appellate Division noted that the PCR Court

found Dr. Shane’s testimony was not likely to have changed the

outcome of the trial. Id.

     Petitioner urges the Court not to grant deference to the

Appellate    Division’s   findings     because   the    findings   do   not

withstand scrutiny. The Court disagrees. The Appellate Division

noted, and the records supports, that the PCR court conducted a

comprehensive hearing to determine whether defense counsel refused

to call Dr. Shane to testify for financial reasons. (PCR Evid.

                                     36
Hrg. Tr., ECF Nos. 18-38 to 18-41.) The PCR Court carefully weighed

the evidence and gave good reasons for finding it was the defense

trial strategy, not financial reasons, that Dr. Shane was not

called to testify. (PCR Evid. Hrg. Tr., ECF No. 18-41 at 9-90.)

     Petitioner suggests expert testimony that E.R. had only one

skull fracture and that improper intubation was an intervening

cause of death was his only chance for acquittal on aggravated

manslaughter.   Thus,   if   his    counsel   truly   feared   Dr.   Shane’s

testimony would not be believed, he would have obtained a different

expert. Petitioner contends the only reason for not doing so was

financial.

     This assumes that the defense could obtain a persuasive

medical opinion that E.R. suffered only one skull fracture or that

his head injuries were not the cause of death, where the State’s

evidence regarding these facts was strong. Petitioner questions

why his counsel would have suggested in closing argument that E.R.

suffered only one skull fracture and died from intervening improper

intubation without having Dr. Shane testify about his opinions.

The answer is simple. If Dr. Shane testified he would be subject

to cross-examination and his medical opinions might not raise

reasonable doubt with the jury. Raising these arguments in closing

without cross-examination was likely a strategic decision.

     Further,   the     theory     that   improper    intubation     was   an

intervening cause of death would have gone against the medical

                                     37
evidence and opinions. Dr. Weisburg testified E.R. was breathing

with assistance of intubation, a tube in his windpipe through which

air and oxygen were being pushed, when he arrived in the emergency

room. (Trial Tr., ECF No. 18-9        at 73.) He also testified that, in

children, it is very common that the tube used to intubate is

placed a little farther on one side than the other. (Id. at 75.)

It is preferable to have the tube more in the middle because, over

the long term, if the tube was more to one side you would tend to

breathe on one lung rather than both. (Id.) The tube was a little

bit lower in the right side, so they pulled it back a small amount

to aerate both lungs. (Id. at 76.)

     On cross-examination, Dr. Weisburg testified that when E.R.

arrived in the emergency room, his left lung was collapsed and he

was not breathing on his own but by intubation into one lung. (Id.

at 83.) Defense counsel asked Dr. Weisburg whether having the tube

“only down one lung” affected E.R.’s breathing process. (Id. at

87.) Dr. Weisburg explained that E.R. was receiving oxygen “but

not ventilating as well as, perhaps, could be if it was on both

sides.”   (Id.) There was no suggestion in any of the factual or

medical opinion testimony that “improper” intubation could have

had anything to do with E.R.’s death.

     The defense focused on testimony from multiple witnesses that

Petitioner    had   been   a   good   father,    E.R.’s    head     injury    was

accidental,   and   the    confession      was   coerced   at   a   time     when

                                      38
Petitioner was under great emotional distress. Double deference to

the state court findings and trial counsel’s professed strategy

are appropriate here, whereas hindsight is not. Petitioner has not

shown that his trial counsel provided ineffective assistance by

failing to call Dr. Shane as an expert witness.

                    b.    Failing to challenge multiple skull fracture
                          and brain injury testimony

      The   prosecutor        elicited   Dr.    Boal’s   testimony      that   E.R.

sustained multiple skull fractures and brain injury. (Am. Pet.,

ECF   No.   13    at   16.)   The    trial    court   sustained   the    defense’s

objection to the testimony because it was not contained in Dr.

Boal’s opinion disclosed to the defense.2 (Id.) Defense counsel

did not move for a mistrial, move to strike the testimony or

instruct the jury to disregard the testimony. (Id.) At sentencing,

the judge relied on the fact that there were multiple skull

fractures,       suggesting     an   intentional      rather   than     accidental

injury. (Am. Pet., ECF No. 13 at 16.)

      During a colloquy, the prosecutor explained that she did not

elicit the multiple skull fracture and brain injury testimony from

Dr. Gross because those were not his findings. (Id. at 16-17.)


2 In the PCR Court, Petitioner’s counsel explained that the
prosecution elicited this testimony on redirect without submitting
a supplemental expert report after Dr. Boal reviewed E.R.’s CT
scan and concluded there was brain injury. Dr. Boal was initially
called to testify about the babies’ rib fractures and in her expert
report stated she had not reviewed the CT scan of E.R.’s head.
(PCR Court Hrg. Tr., ECF No. 18-30 at 5-10.)
                                         39
Knowing this, defense counsel failed to call Dr. Gross to rebut

Dr. Boal’s testimony. (Am. Pet., ECF No. 13 at 17.)

     In reply, Petitioner contends he was prejudiced because the

court relied on the “two-blow” testimony as an aggravating factor

at sentencing. (Petr’s Reply, ECF No. 21 at 64.) Further, it was

not enough for defense counsel to object to Dr. Boal’s testimony

because the jury heard it, it was not stricken, and the prosecutor

repeated it in closing argument. (Id. at 65.)

     Habeas review is of the Appellate Division’s 2010 decision

affirming the PCR court. The Appellate Division held that counsel’s

failure   to   request   additional    relief   “does   not   constitute

ineffective assistance of counsel.” Roman II, 2010 WL 4103531, at

*4. When a higher state court does not give reasons for its

decision on the merits, a habeas court must look through to the

reasons given by the lower state court for denying the claim.

     The PCR Court stated:

          Trial counsel did object to Doctor Boll’s
          [sic] testimony relating to brain injury. The
          Court is, again, uncomfortable with the means
          by which that testimony developed and the
          surprise that it visited upon defense counsel.
          Yet, cause of death was not, in anyone’s
          opinion, brain injury. And so while the Court,
          again, uncomfortable with the State’s arguable
          response of no harm, no foul, nonetheless,
          Boll’s [sic] testimony with regard to brain
          injury of marginal relevance, if any, at least
          in this Court’s view.

(PCR Court Tr., ECF No. 30 at 63.)


                                  40
     The   PCR   Court   also   rejected   Petitioner’s   ineffective

assistance of counsel claims under the prejudice prong of the

Strickland test.

           And it is in the latter regard, the second
           prong of Strickland that the defense positions
           encounter difficulty, at least in this Court’s
           view. This jury, on the record before it,
           returned a verdict of guilty unanimously and
           beyond a reasonable doubt for aggravated
           manslaughter, a violation of 2C:11-4(a)1, the
           reckless causing of death under circumstances
           manifesting extreme indifference to human
           life. Defense counsel argues that but for
           counsel’s performance, assertedly deficient,
           that this jury would more likely have returned
           a verdict of reckless manslaughter, in
           violation    of  2C:11-4(b)1.    The   defense
           argument, stated otherwise, and I attempted to
           pose it several times to defense counsel, so
           I am satisfied it is articulated in the
           record, but I restate it one more time in this
           decision, is that the errors of which the
           defense complains, the deficiencies of prior
           counsel at trial, had they not occurred, would
           have reasonably led this prior jury to
           convict, if at all, not of first degree
           aggravated manslaughter, but second degree
           reckless manslaughter; stated otherwise, that
           the jury would have been less likely to find
           the Defendant to have recklessly caused the
           death of his seven week old infant child,
           quote,    “under   circumstances   manifesting
           extreme indifference to human life.” The
           analysis if necessarily fact sensitive. The
           evidence before this jury, however, the most
           powerful evidence that supports the verdict
           actually returned, is not challenged. The
           Defendant’s admission, his statement, as to
           exactly what he did, why he did it, the number
           of times he did it, how he did it, his anger
           at the moment that he committed it. If the
           Court   disregards   the   Defendant’s   self-
           description of his conduct while giving his
           statement, specifically disregards any self-

                                  41
          description invoking murder, that conduct does
          not readily, easily, or even remotely fall
          within the – within this Court’s understanding
          of the parameters of recklessness. That
          conduct   which    the    Defendant    told   law
          enforcement,    through      his    post-Miranda
          statement,     he      committed     constitutes
          circumstances        manifesting          extreme
          indifference to human life. The jury got it
          right,   in   this   Court’s     view,   made   a
          sophisticated    distinction     between    first
          degree murder and first degree aggravated
          manslaughter.

(PCR Court Tr., ECF No. 18-30 at 61-62.)

     In addition to these reasons cited by the PCR Court, the

following evidence in the state court record supports the finding

that Dr. Boal’s testimony concerning brain injury and multiple

skull fractures was of little consequence. First, as to the defense

theory that there was only one skull fracture and only one blow to

the head, Dr. Gross testified that upon examining the inside of

E.R.’s head, he found hemorrhaging and “fractures on both sides of

the skull.” (Trial Tr., ECF No. 18-9 at 35-36.) The two fractures

were on the right parietal bone and the left parietal bone. (Id.

at 50.) He testified that

          one can have a solitary fracture, but the
          presence of two distinct fractures … or the
          presence of the extensive scalp hemorrhage and
          the   hemorrhage   which  was   also   present
          subsequent – that I identified subsequently in
          the cranial cavity were distinctly – reflected
          trauma that, in my opinion, had to be
          inflicted.




                                 42
(Trial Tr., ECF No. 18-9 at 36.) After performing the autopsy, Dr.

Gross found the cause of death was “subdural hemorrhage due to

fractures of the skull due to blunt-force trauma” which he later

confirmed after further study. (Id. at 37, 39.)

     On cross-examination, Dr. Gross testified it was his opinion

that one impact of the head could not have produced the two

fractures that he observed. (Id. at 51.) Defense counsel also asked

Dr. Gross “you’ve indicated in your report there’s a subdural

hematoma where there’s a basic blood formation between the dura

and the arachnoid. Now was there any damage to the brain tissue at

all in your findings?” (Id. at 56.) Dr. Gross answered, “I did not

observe damage to the brain tissue.” (Id.)

     Second, as to the defense theory of an alternate cause of

death, Dr. Weisburg, an emergency room physician at Burdette Tomlin

Memorial Hospital (“Burdette”), testified for the State about his

treatment of E.R. on September 23, 2001, and about the emergency

department medical records concerning E.R.’s care. (Trial Tr., ECF

No. 18-9 at 68-69.) The information the emergency department first

received about E.R. was that he was in cardiac arrest, meaning his

heart was not beating. (Id. at 71.) When E.R. arrived at Burdette,

he was breathing with the assistance of intubation, a tube in his

windpipe through which air and oxygen were being pushed. (Id. at

73.) E.R’s heart was beating. (Id.) E.R., however, was limp and

unresponsive to stimuli that would normally evoke a response. (Id.

                                43
at 74.) E.R. also exhibited a very low P.H. blood-gas, indicating

“there’s been no circulation for a while.” (Trial Tr., ECF No. 18-

9 at 74.)

     Dr. Weisburg ordered a CT scan of E.R.’s head. (Id. at 76.)

The radiologist sent Dr. Weisburg the immediate reading of the CT

scan and also called him to discuss the findings. (Id. at 79.) The

CT scan indicated skull fracture in the back of the head, multiple

areas of bleeding and bruising, swelling of the brain, and small

frontal subdural, meaning blood in front of the brain between the

brain and the skull. (Id. at 79.)

     Dr. Lind testified as the State’s medical expert based on her

review of E.R.’s medical records, including the autopsy report and

a pediatric radiology report by Dr. Boal. (Trial Tr., ECF No. 18-

10 at 8-9.) Dr. Lind explained that after a significant head

injury, like E.R.’s, there is an immediate neurologic change that

quickly   leads   to   cessation   of    breathing.   (Id.   at   27.)   Upon

reviewing the autopsy, Dr. Lind opined that the child suffered an

injury to the skull and the brain. (Id. at 13.) The cause of death

was subdural hemorrhage and fractures of the skull. (Id.) Dr. Lind

testified that “rolling off a couch isn’t a high enough velocity

to cause significant skull fracture and brain injury and bleeding.”

(Id. at 14.)

     Petitioner was not prejudiced by counsel’s failure to seek a

mistrial, to ask for a limiting instruction or to strike Dr. Boal’s

                                    44
testimony   about    E.R.’s    CT   scan   because   her      testimony      about

“multiple” skull fractures, in this case two, was merely cumulative

of Dr. Gross’s testimony. Her testimony about brain injury was

cumulative of Dr. Lind’s testimony. Even in the absence of Dr.

Boal’s testimony about multiple skull fractures and brain injury,

Petitioner had to overcome properly admitted evidence that he

suffered two skull fractures and bleeding and swelling around the

brain caused his death. This claim of ineffective assistance of

counsel is denied.

                c.     Failing to call E.R.’s mother to testify

     Petitioner’s girlfriend, E.R.’s mother, was not called to

testify on Petitioner’s behalf. (Am. Pet., ECF No. 13 at 17.)

Petitioner’s   defense     counsel     shared     office      space   with    his

girlfriend’s   attorney,      who   represented    her   in    proceedings     to

deprive her of custody of J.R., E.R.’s brother. (Id.) “Defense

counsel and the girlfriend’s counsel attended a meeting where they

agreed that one would represent the other.” (Id.) Petitioner

contends his counsel did not call E.R.’s mother to testify because

it was inconsistent with her interests. (Id.)

     The highest state court that addressed this claim was the

Appellate Division on PCR Appeal. The Appellate Division found

that this claim lacked sufficient merit to warrant discussion in

a written opinion. Roman II, 2010 WL 4103531, at *4. Thus, the

Court looks to the PCR Court’s reasons for denying the claim.

                                      45
     The PCR Court denied this claim as follows:

          I’m unable to find a prima facie showing of a
          conflict of interest between this Defendant’s
          trial counsel and counsel representing the
          mother of the deceased infant, Ms. Holton. The
          fact of proximity of offices, without more,
          does not give rise to that apparent or even
          appearance -- to that conflict or even
          appearance of conflict. Ms. Holton apparently
          did not testify. There’s nothing before the
          Court to indicate that Defendant actually
          sought to compel her testimony. There is no
          competent evidence before this Court as to any
          such inappropriate relationship or conflict.
          Even had Ms. Holton testified, she was not
          present at the time of the infliction of the
          injuries which directly and proximately caused
          the death of the infant. She might have been
          able to testify as to her opinion as to the
          prior conduct, the prior parenting by this
          Defendant of the two twins. Were that
          testimony to have been adduced, of marginal
          probative value, in this Court’s view.

(PCR Court Hrg. Tr., ECF No. 18-30 at 63-64.)

     Even if counsel was ineffective for failing to call Ms. Holton

to testify due to a conflict of interest, the PCR Court reasonably

determined that Petitioner was not prejudiced under the Strickland

standard of review. Petitioner’s parents and friends testified

that Petitioner was a good parent, and Ms. Holton’s testimony would

have been cumulative. More importantly, as the PCR Court noted,

Ms. Holton was not present when E.R. was fatally injured. She might

have testified that she believed E.R.’s injury was an accident,

but this was contradicted by Petitioner’s confession as well as




                                46
the   medical     opinions.    Therefore,   Ground     Five   of    the   amended

petition is denied.

            5.     Ground Six:    Brady Violation

      In support of Ground Six, Petitioner alleges a Brady violation

for failing to inform the defense that Dr. Gross, the county

medical examiner who performed E.R.’s autopsy, and Dr. Lind, a

pediatrician and prosecution witness, told the prosecutor they

could not opine that E.R. had suffered multiple skull fractures or

that E.R. sustained brain damage. (Id. at 22.)

      When the prosecution called Dr. Boal as an expert witness,

Dr. Boal testified that E.R. suffered multiple skull fractures and

brain injury, although her expert report did not discuss skull

fractures and stated she did not review any brain CT scans. (Am.

Pet., ECF No. 13 at 22.) When defense counsel objected, the

prosecutor explained that she elicited these opinions from Dr.

Boal because Dr. Gross and Dr. Lind could not provide this opinion.

(Id. at 23.)

      Respondents contend Dr. Boal’s testimony, her opinion and the

CT scan upon which her testimony was based were not exculpatory.

(Answer, ECF No. 18 at 99.) The prosecutor did not violate Brady

by failing to provide an oral opinion from Drs. Gross, Weisberg

and Lind about their reviews of the CT scan because the results of

the   CT   scan    and   the   doctors’     opinions    about      it   were   not

exculpatory. (Id. at 101-102.) Dr. Weisburg’s opinion that E.R.

                                      47
suffered a severe head injury was confirmed by CT scan showing

multiple hemorrhages in multiple areas of the brain. (Answer, ECF

No. 18 at 102.) Dr. Lind also determined that E.R. suffered a brain

injury. (Id. at 103.) The Appellate Division determined that the

opinions of the State’s doctors concerning the CT scan were not

exculpatory. (Id. at 104.)

      Brady    v.    Maryland    373   U.S.    83    (1963)   is    the   clearly

established Federal Law governing habeas review. In Brady, the

Supreme Court held that “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process

where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.”

373 U.S. at 87. “There are three components of a true Brady

violation: The evidence at issue must be favorable to the accused,

either because it is exculpatory, or because it is impeaching;

that evidence must have been suppressed by the State, either

willfully     or    inadvertently;     and    prejudice    must    have   ensued.

Strickler v. Greene, 527 U.S. 263, 281–82 (1999).

      Petitioner raised this claim for the first time in the PCR

Court. Although the Appellate Division on PCR review noted the

claim should have been raised on direct appeal, it also held that

the   material      was   not   exculpatory    and   did   not     implicate   the

defendant's rights under Brady. Roman II, 2010 WL 4103531, at *4.



                                       48
The   Appellate      Division’s      decision       is    not   contrary         to   or    an

unreasonable application of Brady.

      Although his testimony was based on the autopsy he performed

after the CT scan was taken, Dr. Gross testified that E.R. had two

skull fractures and that E.R.’s cause of death was “subdural

hemorrhage due to fractures of the skull due to blunt-force trauma

(Trial Tr. ECF No. 18-9 at 37.) Dr. Lind also characterized E.R.’s

hemorrhaging and swelling as a brain injury. Dr. Lind explained

that after a significant head injury, like E.R.’s, there is an

immediate neurologic change that quickly leads to cessation of

breathing.        (Id.   at   27.)    The        prosecution        did    not    withhold

exculpatory       evidence    from   Petitioner          regarding        the    number    of

E.R.’s skull fractures and or the cause of death. Therefore, Ground

Six of the amended petition is denied.

             6.     Ground Seven:       Ineffective Assistance of Appellate
                    Counsel

      First,       Petitioner     alleges         his     appellate        counsel         was

ineffective by failing to directly appeal the issues regarding

whether   E.R.      suffered    brain    injury         and   the    number      of   skull

fractures. (Am. Pet., ECF No. 13 at 26.) Respondents construe this

as a claim that appellate counsel failed to raise a Brady claim,

and respond that Dr. Boal’s testimony was not exculpatory. (Answer,

ECF No. 18 at 109). Because the Brady issue was not meritorious,

counsel was not ineffective for failing to raise it. (Id.)


                                            49
     Respondents        are   correct.         Appellate     counsel    was     not

ineffective by failing to appeal the Brady claim because Dr. Gross

in fact testified that E.R. had two skull fractures caused by two

impacts, not one blow to the head. (Trial Tr. ECF No. 18-9 at 27.)

Although Petitioner argues that Dr. Shane would have testified

there was only one skull fracture, on cross-examination in the PCR

hearing, Dr. Shane admitted there was more than one skull fracture.

(PCR Evid. Hrg. Hr., 18-39 at 39-44, 48-51.) Additionally, Dr.

Gross and Dr. Lind opined that E.R.’s head injuries, as described

in his CT scan and the autopsy report, were his cause of death.

Therefore, appellate counsel was not ineffective for failing to

raise the Brady claim on direct appeal.

     The   second   claim     of    ineffective      assistance   of    appellate

counsel    is   based    on   the    prosecutor’s       misconduct      in    cross

examination. The prosecutor asked Petitioner “And you had the

opportunity to listen to every one of the State’s witnesses,

correct?” (Am. Pet., ECF No. 13 at 26) Petitioner contends his

appellate counsel failed to apprise the Appellate Division that

the “opportunity to listen” cross-examination is a prohibited

reference to “tailoring.” (Id.)

     Habeas     review   is   of    the    highest   state    court’s    reasoned

decision, the Appellate Division’s Opinion on PCR review. The

Appellate Division on PCR appeal noted that Daniels was decided

after Petitioner filed his direct appeal brief. Roman II, 2010 WL

                                          50
4103531, at *5. Therefore, counsel was not ineffective for failing

to address a case that had not yet been decided.

      But even if this Court assumes counsel could have filed a

supplemental     brief      before     the   Appellate    Division     issued   its

opinion, there is no prejudice because the Appellate Division

considered the Daniels case and found prosecutorial misconduct did

not deprive Petitioner of a fair trial. Roman I, 887 A.2d at 725.

For the reasons discussed in Ground Two above, the Appellate

Division’s determination of the prosecutorial misconduct claim was

not   contrary    to     or   an     unreasonable     application      of   Darden.

Therefore, no prejudice resulted from appellate counsel’s failure

to apprise the Appellate Division of Daniels in a supplemental

brief. Ground Seven of the amended petition is denied.

V.    CERTIFICATE OF APPEALABILITY

      Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a

proceeding   under     28     U.S.C.    §    2254.   28   U.S.C.   §   2253(c).   A

certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate



                                            51
to    deserve     encouragement   to   proceed      further.”    Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003).

       For the reasons discussed above, Petitioner has not made a

substantial showing of the denial of a constitutional right.

Therefore, the Court will deny a certificate of appealability.

VI.   CONCLUSION

       In   the    accompanying   Order     filed    herewith,    the   amended

petition for habeas relief under 28 U.S.C. § 2254 is denied.



Dated: September 18, 2019
                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            United States District Judge




                                       52
